DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 22 December 2021. These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:
The last few sentences of para. 43 requires a few corrections towards the end. The period after “Ring 32 retains screen member” should be struck. There are two left-side double brackets with “64” in the last sentence, indicating an intent to strike the language as suggested in the previous Office action, but it should be accompanied by the right-side double brackets, and the reference character “84” should be added with appropriate underlining in place of the deleted “64.”

Claim Objections
Claims 1–9 are objected to because of the following informalities:
In claim 1 on its fourth-to-last line, the word “lid” has a blank space between an “l” and a “d.”
Dependent claims 2–9 have been amended to replace the initial indefinite article with the definite article. However, while the indefinite article was appropriately struck by double brackets, Applicant did not appropriately underline the definite article added to replace what was struck. The claims should be resubmitted with proper underlining.
Claim 7 has an inappropriate space between an “a” and an “s” on the first line.
Allowable Subject Matter
Claims 1–9 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objections to the specification and claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOHN J NORTON/Primary Examiner, Art Unit 3761